DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 currently recites, inter alia, “The computer system as claimed in claim 6, wherein the one or more criteria comprises an exploration criteria”.
However, claim 6, from which claim 7 depends directly, appears to offer “criteria” as an optional element since it follows a conjunction “OR” which may be construed as an exclusive “OR”.  In the case where “criteria” is not within the basis for claim 6, claim 7 would not apply. 
Appropriate correction and or amendment is required.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,963,812 B1 to Varadarajan et al (hereinafter Varadarajan).
	With regards to claim 1, Varadarajan discloses:
1.  	A computer system comprising: 
 	a first machine learning module configured to predict for a plurality of different options which are available to be presented to a user via a computer app (see, Fig. 1, and detailed description, including, Data from a user and item data repository 105, measurement data repository 110, and transaction data repository 115 can be provided to generative machine learning engine 120 for training a generative model for (an electronic catalog and then recommend products with a best size fit for a user, Fig. 2A), and, col. 6, lines 25-28), a probability of a respective option being selected by a particular user if presented to that user via the computer app (see, detailed description, including, col. 6, lines 28-32); 
 	a second machine learning module configured to determine for the plurality of different options a respective confidence value associated with a probability that the respective option has been previously presented to the particular user via the computer app (see, detailed description, including, where a large quantity of data is available for determining the size of a particular user, a confidence value for a fit recommendation involving that user may be high. Conversely, where a small quantity of data is available for determining the size of a particular user, a confidence value for a fit recommendation involving that user may be low, col. 4, lines 53-58); and 
 	a computer implemented module configured to determine at least one of the plurality of options to be presented to the particular user via the computer app, the determining using one of more of the predicted probabilities and one or more of the respective confidence values associated with a respective option to determine the at least one option to be presented to the particular user (see, detailed description, including, the model can be implemented by a recommendation engine to provide fit recommendations to users regarding a size of a particular item that may best fit the user. During calculation of fit recommendations, the model can generate uncertainty intervals or confidence values representing how likely the fit recommendation is to be accurate, col. 4, lines 46-52). 
With regards to claim 2, Varadarajan discloses:2. 	The computer system as claimed in claim 1, wherein the first machine learning module is configured to perform a sample balancing for at least one option to adjust a ratio of positive samples to negative samples for that option, and to use the adjusted positive and negative samples for that option to determine the probability for that option (see, as above, claim 1, During calculation of fit recommendations, the model can generate uncertainty intervals or confidence values representing how likely the fit recommendation is to be accurate, col. 4, lines 49-52). 
With regards to claim 3, Varadarajan discloses:3. 	The computer system as claimed in claim 2, wherein the first machine learning 
With regards to claim 4, Varadarajan discloses:4. 	The computer system as claimed in claim 1, wherein the second machine learning module is configured to perform sample balancing for at least one option to adjust a ratio of samples of a respective option with respect to the samples of at least one other option and to use those adjusted samples to determine the confidence value for the respective option (see, Fig 2A, The confidence value can be affected by factors including volume of data available for the user and/or the item. Further, the user interface 200A includes a selectable option 235 to change fit preferences, which may take a user to another interface for providing measurements of the dimensions of the user and/or ranges of measurements that the user finds comfortable for different types of apparel, col. 7, lines 57-65). 
With regards to claim 5, Varadarajan discloses:5. 	The computer implemented method as claimed in claim 4, wherein the second machine learning module is configured to perform sample balancing for each of the options (see, as above, claim 4, Further, the user interface 200A includes a selectable option 235 to change fit preferences, which may take a user to another interface for providing measurements of the dimensions of the user and/or ranges of measurements that the user finds comfortable for different types of apparel, col. 7, lines 57-65). 
With regards to claim 6, Varadarajan discloses:6. 	The computer system as claimed in claim 1, wherein the computer implemented module is configured to determine if the selected one of the plurality of options to be presented to the particular user via the computer app is to be selected based on one of more of the predicted probabilities and one or more of the respective confidence values or in dependence on one or more criteria (see, Fig 2B, respect to recommendation 265A, the menu 270A is pre-set to size 3 and is accompanied by description 275A explaining that this size is recommended based on a specific purchase six months prior of Hermes Girls' Winged Sneakers in size 2, col. 8, lines 16-20).
With regards to claim 7, Varadarajan discloses:7. 	The computer system as claimed in claim 6, wherein the one or more criteria comprises an exploration criteria (see, as above, claim 6, Fig 2B, respect to recommendation 265A, the menu 270A is pre-set to size 3 and is accompanied by description 275A explaining that this size is recommended based on a specific purchase six months prior of Hermes Girls' Winged Sneakers in size 2, col. 8, lines 16-20)(A recommendation is interpreted as an “exploration criteria” that the user may follow or not). 
With regards to claim 8, Varadarajan discloses:8. 	The computer system as claimed in claim 1, wherein the computer implemented module is configured to determine if the selected one of the plurality of options to be one or more of the respective confidence values or using a heuristic method (see, Fig. 2B, and detailed description, including, With respect to recommendation 265B, the menu 270B is pre-set to size 8.5 and is accompanied by description 275B explaining that this size was recommended based on a number of purchases of women's shoes between sizes 8 and 9. The description 275B includes a user-selectable link 285B to view a list of the specific items purchased together with size information about the items, for example which sizes were purchased and optionally whether the size fit the user, was too small, or was too large. As described herein, the size recommendation can be based on a fit probability distribution between a calculated actual measurement of the size 8.5 ballet flats and a calculated actual measurement of the female adult persona shoe size. Though not illustrated, the description 275B could also include explanation of a confidence value as described herein for the size 8.5 recommendation, col. 8, lines 34-48).
With regards to claim 9, Varadarajan discloses:9. 	The computer system as claimed in claim 8, wherein the computer implemented module is configured to determine that at least one of: 
one of more of the predicted probabilities; 
and one or more of the respective confidence values (see, as above, col. 8, lines 45-48) , 
is below one or more thresholds and use the heuristic method to select the one or more of the plurality of options to be presented to the particular user via the computer app (see, detailed description, including, or based on a fit suitability determination that none of the available size options for the ballet flats 255 would fall between upper and lower comfortable fit thresholds around the determined actual shoe size of the male adult persona, col. 8, lines 63-66). 
With regards to claim 10, Varadarajan discloses:10. 	The computer system as claimed in claim 1, wherein the computer implemented module is configured to determine based on amount of available data for one or more options that a heuristic method is to be used to select the one or more of the plurality of options to be presented to the particular user via the computer app (see, detailed description, claim 9, as above, and including, based on a disinterest of the male adult persona in ballet flats or preference of the male persona for male apparel items detected based on his interactions with the electronic catalog, or based on a fit suitability determination that none of the available size options for the ballet flats 255 would fall between upper and lower comfortable fit thresholds around the determined actual shoe size of the male adult persona. Thus, persona-specific recommendations can be presented or not presented based on the determined fit suitability between an item and a user account persona, preferences of the user account persona mined from logged user behaviors, item category and persona attributes, and the like, col. 8, line 59-col. 9 line 4).
With regards to claim 11, Varadarajan discloses:11. 	The computer system as claimed in claim 1, wherein the computer implemented module is configured to adjust a probability of one or more options based on a respective threshold value for that respective option determined using precision-recall information (see, detailed description, including, or based on a fit suitability determination that none of the available size options for the ballet flats 255 would fall between upper and lower comfortable fit thresholds around the determined actual shoe size of the male adult persona, col. 8, lines 63-66). 
With regards to claim 12, Varadarajan discloses:12. 	The computer system as claimed in claim 1, wherein the computer implemented module is configured to adjust a confidence value for one or more options based on a respective threshold value for that respective option determined using recall information (see, detailed description, including, or based on a fit suitability determination that none of the available size options for the ballet flats 255 would fall between upper and lower comfortable fit thresholds around the determined actual shoe size of the male adult persona, col. 8, lines 63-66)(None of the options represent a 100% confidence statement). 
With regards to claim 13, Varadarajan discloses:13. 	The computer system as claimed in claim 1, comprising a processing module configured to process one or more categorical data, numeric data and time series data to provide an output, the output being provided as an input to one or more of the first and second machine learning modules (see, detailed description, including, the prior distribution can be generated using measurement data obtained via a measurement project that measures items and/or users, measurements input by users for items and/or themselves, item measurements provided by the seller and/or manufacturer of an item, or measurements obtained from a database generally estimating measurements for various sizes. As described above, in some implementations, for certain users, measurement data can be extrapolated from a previous known or estimated true measurement using a growth function. In some embodiments, the prior distribution can be based at least partly on the posterior distribution of a previous iteration of training the model, col. 12, lines 42-54). 
With regards to claim 14, Varadarajan discloses:14. 	The computer system as claimed in claim 13, wherein the processing module comprises a third machine learning module, the third machine learning module configured to receive the time series data information and to perform convolutional encoding (see, detailed description, including, In some embodiments, the prior distribution of item sizes calculated at block 405 can include item-level information, for example item brand or other item attributes that may relate to how an item will fit (e.g., category, materials, region of origin, etc.). Inclusion of such information can allow the model to extrapolate true item sizes for items with sparse data, for example items recently added to the catalog or other items having little or no associated purchase history information, col. 12, lines 54-62).

With regard to claim 16, claim 16 (a computer implemented method claim) recites substantially similar limitations to claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a computer implemented method claim) recites substantially similar limitations to claim 2 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 18, claim 18 (a computer implemented method claim) recites substantially similar limitations to claim 4 and claim 5 (both a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a computer implemented method claim) recites substantially similar limitations to claim 6 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a computer implemented method claim) recites substantially similar limitations to claim 8 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 21, claim 21 (a computer implemented method claim) recites substantially similar limitations to claim 9 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 22, claim 22 (a computer implemented method claim) recites substantially similar limitations to claim 10 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 23, claim 23 (a computer implemented method claim) recites substantially similar limitations to claim 11 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 24, claim 24 (a computer implemented method claim) recites substantially similar limitations to claim 12 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 25, claim 25 (a computer program product claim) recites substantially similar limitations to claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of U.S. Patent Application Publication Number 2019/0304067 A1 to Vogels et al. (hereinafter Vogels).15. 	The computer system as claimed in claim 13, wherein the processing module comprises a fourth machine learning module, the fourth machine learning module configured to receive one or more of categorical data information and numeric data information and to perform denoising encoding. 
With regards to claim 15, Varadarajan discloses:
a fourth machine learning module, configured to receive one or more of categorical data information and numeric data information (see, the various Generative Models, in example, Fig. 3A, and 3B, col. 9, line 46-col. 11, line 63).
Varadarajan fails to explicitly disclose: denoising encoding.
Vogels discloses: denoising encoding, A modular architecture is provided for denoising Monte Carlo renderings using neural networks. A source-aware encoding module may be configured to extract low-level features and embed them into a feature space common between sources, which may allow for quickly adapting a trained network to novel data. A spatial module may be configured to extract abstract, high-level features for reconstruction, para. 0008, and 
See, Fig. 3, The denoising method may include inputting raw image data (310) from a renderer 302, preprocessing (320) the input data, and transforming the preprocessed input data through a neural network 330. The raw image data may include intensity data, color data (e.g., red, green, and blue colors), and their variances, as well as auxiliary buffers (e.g., albedo, normal, depth, and their variances). The raw image data may also include other auxiliary data produced by the renderer 302. For example, the renderer 302 may also produce object identifiers, visibility data, and bidirectional reflectance distribution function (BRDF) parameters (e.g., other than albedo data). The preprocessing step 320 is optional. The neural network 330 transforms the preprocessed input data (or the raw input data) in a way that depends on many configurable parameters or weights, w, that are optimized in a training procedure. The denoising method may further include reconstructing (340) the image using the weights w output by the neural network, and outputting (350) a denoised image. The reconstruction step 340 is optional. The output image may be compared to a ground truth 360 to compute a loss function, which can be used to adjust the weights w of the neural network 330 in the optimization procedure, para. 0092).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Varadarajan and Vogels in front of her, and before the effective filing date of the invention to combine the features of Vogels, with the system of Varadarajan, that discusses a denoising encoding process. 
In Vogels, the system discusses, a source-aware encoding module may be configured to extract low-level features and embed them into a feature space common between sources, which may allow for quickly adapting a trained network to novel data.
With the large scale of information and machine learning discussed in the module training and processing of Varadarajan, there is a need to filter the noise data from the true signal data especially when pre-processing, and further training data may be compromised with noise or otherwise unnecessary data, that would act to impair the reliability for a confidence prediction in the final result or results.

	A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
US 20170352048 A1 to Richardson; John et al. that discusses - Machine-implemented methods and computer systems are disclosed for determining a collective outcome for a survey from a plurality of potential outcomes. Each outcome is a particular combination of options.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	1-26-2022